 Case 2:20-cv-20270-CCC-MF Document 1 Filed 12/23/20 Page 1 of 10 PageID: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 EAGLE PHARMACEUTICALS, INC., and                      )
 SCINOPHARM TAIWAN, LTD.                               )
                                                       )
            Plaintiffs,                                )
                                                       )
                          v.                           )
                                                       ) Civil Action No. ________
 SHILPA MEDICARE LIMITED,                              )
                                                       )
            Defendant.
                                                       )
                                                       )


                                        COMPLAINT

       Plaintiffs Eagle Pharmaceuticals, Inc. (“Eagle”) and ScinoPharm Taiwan Ltd.

(“ScinoPharm”) (collectively “Plaintiffs”), by their undersigned attorneys, for their Complaint

against Defendant Shilpa Medicare Limited (“Shilpa” or “Defendant”) hereby allege as follows:

                                  NATURE OF THE ACTION

              This is an action for patent infringement arising under the Patent Laws of the United

States, Title 35 of the United States Code, arising from Defendant’s submission of New Drug

Application (“NDA”) to the Food and Drug Administration (“FDA”) seeking approval to

manufacture and sell its Pemetrexed Injection, 100 mg/10 mL, 500 mg/50 mL and 1 g/100 mL

(“the Shilpa NDA Products”) prior to the expiration of U.S. Patent No. 9,604,990 (“the ’990

Patent”).

                                        THE PARTIES

              Plaintiff Eagle is a corporation organized and existing under the laws of Delaware,

having its corporate offices and principal place of business at 50 Tice Boulevard, Suite 315,

Woodcliff Lake, New Jersey 07677.
 Case 2:20-cv-20270-CCC-MF Document 1 Filed 12/23/20 Page 2 of 10 PageID: 2




               Plaintiff ScinoPharm Taiwan Ltd. is a foreign corporation organized and existing

under the laws of Taiwan, having corporate offices at No. 1 Nan-Ke 8th Road, Southern Taiwan

Science Park, Shan-Hua Tainan 74144, Taiwan.

               Upon information and belief, defendant Shilpa Medicare Limited is a corporation

organized and existing under the laws of the Republic of India, having a principal place of business

at 12-6-214/Al, Hyderabad Road, Raichur-584 135, Karnataka, India.

               On information and belief, defendant Shilpa is in the business of, among other

things, developing, preparing, manufacturing, selling, marketing, distributing, and/or importing

pharmaceutical products into and throughout the United States, including the State of New Jersey.

                                 JURISDICTION AND VENUE

               This action arises under the patent laws of the United States, 35 U.S.C. §§ 100 et

seq., including 35 U.S.C. § 271(e)(2).

               This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331, 1338(a), 2201, and 2202.

               Venue is proper in this Court under 28 U.S.C. §§ 1391 and/or 1400(b). Shilpa is a

foreign corporation not residing in any United States district and may be sued in any judicial

district. 28 U.S.C. § 1391(c).

               On information and belief, Shilpa develops, manufactures, and/or distributes drug

products for sale and use throughout the United States, including in this judicial district.

               This Court has personal jurisdiction over Shilpa because, inter alia, Shilpa, on

information and belief: (1) intends to market, sell, or distribute Shilpa’s NDA Product to residents

of this State; (2) makes its pharmaceutical products available in this State; and (3) enjoys

substantial income from sales of its pharmaceutical products in this State.


                                                  2
 Case 2:20-cv-20270-CCC-MF Document 1 Filed 12/23/20 Page 3 of 10 PageID: 3




               Additionally, on information and belief, Shilpa has previously consented to this

Court’s jurisdiction and has availed itself of the protections afforded by the Court by asserting

counterclaims against plaintiffs in this judicial district. See, e.g., Eisai R&D Management Co., Ltd.

et al v. Shilpa Medicare Limited, No. 3:20-cv-06729 (D.N.J.); Eisai R&D Management Co., Ltd.

et al v. Shilpa Medicare Limited, No. 3:19-cv-19998 (D.N.J.); Celgene Corporation v. Shilpa

Medicare Ltd., No. 3:18-cv-11157 (D.N.J.).

               Alternatively, to the extent the above facts do not establish personal jurisdiction

over Shilpa, this Court may exercise jurisdiction over Shilpa pursuant to Fed. R. Civ. P. 4(k)(2)

because: (a) Plaintiffs’ claims arise under federal law; (b) Shilpa would be a foreign defendant not

subject to personal jurisdiction in the courts of any State; and (c) Shilpa has sufficient contacts

with the United States as a whole, including, but not limited to, manufacturing and selling

pharmaceutical products that are distributed throughout the United States, such that this Court’s

exercise of jurisdiction over Shilpa satisfies due process.

                                         BACKGROUND

                                    U.S. Patent No. 9,604,990

               On March 28, 2017, the PTO duly and legally issued United States Patent No.

9,604,990 (“the ’990 Patent”) entitled “Crystalline forms of pemetrexed diacid and manufacturing

processes therefor” to inventors Ying-Tzu Lin, Kuan-Hsun Wang, Wei-Shuo Lo, Wen-Wei Lin,

and Wan-Yin Cheng. A true and correct copy of the ’990 Patent is attached as Exhibit 1.

               The ’990 patent is assigned to ScinoPharm.

               Eagle is an exclusive licensee of the ’990 patent.

                                           PEMFEXY ®

               Eagle is the holder of NDA No. 209472 (“the Eagle NDA”) for pemetrexed solution

25 mg/mL, which is sold under the trade name PEMFEXY®.
                                              3
 Case 2:20-cv-20270-CCC-MF Document 1 Filed 12/23/20 Page 4 of 10 PageID: 4




               Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the ’990 Patent

is listed in the Orange Book with respect to PEMFEXY® in the 500 mg/20 mL (25 mg/mL)

dosage.

               The ’990 Patent covers the PEMFEXY® product.

                           ACTS GIVING RISE TO THIS ACTION

                    COUNT I - INFRINGEMENT OF THE ’990 PATENT

               Plaintiffs reallege paragraphs 1-18 as if fully set forth herein.

               On information and belief, Shilpa submitted NDA No. 215179 (“the Shilpa NDA”)

to the FDA, pursuant to 21 U.S.C. § 355(b), seeking approval to market its pemetrexed injection,

in 100 mg/10 mL, 500 mg/50 mL, and 1 g/100 mL (“the Shilpa NDA Products”).

               Shilpa’s NDA No. 215179 refers to and relies upon the Eagle NDA for

PEMFEXY® as a reference listed drug.

               Plaintiffs received a letter from Shilpa (“the Shilpa Notice Letter”), stating that

Shilpa had included a certification in the Shilpa NDA, pursuant to 21 U.S.C. § 355(b)(3)(D),

stating that, inter alia, certain claims of the ’990 Patent are either invalid or will not be infringed

by the commercial manufacture, use, or sale of the Shilpa’s NDA Products (“the Shilpa Paragraph

IV Certification”). In the Shilpa Notice Letter, Shilpa did not assert that the ’990 Patent is invalid.

               This action is being filed within 45 days of Plaintiffs’ receipt of Shilpa’s Notice

Letter.

               Shilpa has infringed at least one claim of the ’990 Patent, pursuant to 35 U.S.C. §

271(e)(2)(A), by submitting, or causing to be submitted the Shilpa NDA, by which Shilpa seeks

approval from the FDA to engage in the commercial manufacture, use, offer to sell, sale, and/or

importation of the Shilpa NDA Products prior to the expiration of the ’990 Patent.


                                                  4
 Case 2:20-cv-20270-CCC-MF Document 1 Filed 12/23/20 Page 5 of 10 PageID: 5




               Shilpa has declared its intent to manufacture, use, offer to sell, or sell in the United

States or to import into the United States, the Shilpa NDA Products in the event that the FDA

approves the Shilpa NDA. Accordingly, an actual and immediate controversy exists regarding

Shilpa’s infringement of the ’990 Patent under 35 U.S.C. §§ 271 (a), (b), and/or (c).

               On information and belief, Shilpa’s manufacture, use, offer to sell, or sale of the

Shilpa NDA Products in the United States or importation of the Shilpa NDA Product into the

United States during the term of the ’990 Patent would further infringe at least one claim of the

’990 Patent under 35 U.S.C. §§ 271 (a), (b), and/or (c).

               On information and belief, the Shilpa NDA Products, when offered for sale, sold,

and/or imported, and when used as directed, would be used in a manner that would directly infringe

at least one of the claims of the ’990 Patent either literally or under the doctrine of equivalents.

               On information and belief, the use of the Shilpa NDA Products constitutes a

material part of at least one of the claims of the ’990 Patent; Shilpa knows that its NDA Products

are especially made or adapted for use in infringing at least one of the claims of the ’990 Patent,

either literally or under the doctrine of equivalents; and its NDA Products are not a staple article

of commerce or commodity of commerce suitable for substantial noninfringing use.

               On information and belief, the offering to sell, sale, and/or importation of the Shilpa

NDA Products would contributorily infringe at least one of the claims of the ’990 Patent, either

literally or under the doctrine of equivalents.

               On information and belief, Shilpa had knowledge of the ’990 Patent and, by its

promotional activities and package inserts for its NDA Products, knows or should know that it will

aid and abet another’s direct infringement of at least one of the claims of the ’990 Patent, either

literally or under the doctrine of equivalents.


                                                  5
 Case 2:20-cv-20270-CCC-MF Document 1 Filed 12/23/20 Page 6 of 10 PageID: 6




               On information and belief, the offering to sell, sale, and/or importation of the Shilpa

NDA Products would actively induce infringement of at least one of the claims of the ’990 Patent,

either literally or under the doctrine of equivalents.

               Plaintiffs will be substantially and irreparably harmed if Shilpa is not enjoined from

infringing the ’990 Patent.

               This is an exceptional case within the meaning of 35 U.S.C. § 285, which warrants

reimbursement of Plaintiffs’ reasonable attorney fees.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment against Shilpa

and for the following relief:

a. A Judgment be entered that Shilpa has infringed at least one claim of the ’990 Patent by

   submitting the Shilpa NDA;

b. A Judgment be entered that this case is exceptional, and that Plaintiffs are entitled to its

   reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;

c. That Shilpa, its officers, agents, servants, employees, and those persons acting in active concert

   or participation with it be preliminarily and permanently enjoined from: (i) engaging in the

   commercial manufacture, use, offer to sell, or sale within the United States, or importation into

   the United States, of drugs or methods of administering drugs claimed in the ’990 Patent, and

   (ii) seeking, obtaining or maintaining approval of the Shilpa NDA until the expiration of the

   ’990 Patent or such other later time as the Court may determine;

d. A judgment ordering that the effective date of any FDA approval for Shilpa to make, use, offer

   for sale, sell, market, distribute, or import Shilpa’s NDA Product, or any product the use of




                                                  6
 Case 2:20-cv-20270-CCC-MF Document 1 Filed 12/23/20 Page 7 of 10 PageID: 7




   which infringed the ’990 Patent, be not earlier than the expiration date of the ’990 Patent,

   inclusive of any extension(s) and additional period(s) of exclusivity;

e. That Plaintiffs be awarded monetary relief if Shilpa commercially uses, offers to sell, or sells

   its proposed NDA Product or any other product that infringes or induces or contributes to the

   infringement of the ’990 Patent, within the United States, prior to the expiration of that patent,

   including any extensions, and that any such monetary relief be awarded to Plaintiffs with

   prejudgment interest;

f. Costs and expenses in this action; and

g. Such other and further relief as the Court deems just and appropriate.




 Dated: December 23, 2020                            Respectfully submitted,

                                                     By: /s/Liza M. Walsh
                                                     Liza M. Walsh
                                                     Christine I. Gannon
                                                     William T. Walsh, Jr.
                                                     WALSH PIZZI O’REILLY FALANGA LLP
                                                     Three Gateway Center
                                                     100 Mulberry Street, 15th Floor
                                                     Newark, New Jersey 07102
                                                     (973) 757-1100

                                                     Of Counsel (to be admitted pro hac vice):
                                                     Bryan S. Hales
                                                     KIRKLAND & ELLIS LLP
                                                     300 North LaSalle
                                                     Chicago, Illinois 60654
                                                     (312) 862-2000

                                                     Jeanna M. Wacker
                                                     Stefan M. Miller
                                                     Ashley L.B. Ross
                                                     Alina Afinogenova

                                                 7
Case 2:20-cv-20270-CCC-MF Document 1 Filed 12/23/20 Page 8 of 10 PageID: 8




                                        KIRKLAND & ELLIS LLP
                                        601 Lexington Ave
                                        New York, New York 10022
                                        (212) 446-4679

                                        Attorneys for Plaintiffs




                                    8
 Case 2:20-cv-20270-CCC-MF Document 1 Filed 12/23/20 Page 9 of 10 PageID: 9




                     CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I hereby certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court, or of any pending arbitration or administrative

proceeding, except that the New Drug Application (“NDA”) submitted by Defendant Shilpa

Medicare Limited (“Shilpa”) to the Food and Drug Administration that is at issue in this matter is

also at issue in Eli Lilly and Company v. Shilpa Medicare Limited, 1-20-cv-03132 (S.D. Ind.

Dec. 4, 2020) (involving a different patent, U.S. Patent No. 7,772,209).


 Dated: December 23, 2020                           Respectfully submitted,

                                                    By: /s/Liza M. Walsh
                                                    Liza M. Walsh
                                                    Christine I. Gannon
                                                    William T. Walsh, Jr.
                                                    WALSH PIZZI O’REILLY FALANGA LLP
                                                    Three Gateway Center
                                                    100 Mulberry Street, 15th Floor
                                                    Newark, New Jersey 07102
                                                    (973) 757-1100

                                                    Of Counsel (to be admitted pro hac vice):
                                                    Bryan S. Hales
                                                    KIRKLAND & ELLIS LLP
                                                    300 North LaSalle
                                                    Chicago, Illinois 60654
                                                    (312) 862-2000

                                                    Jeanna M. Wacker
                                                    Stefan M. Miller
                                                    Ashley L.B. Ross
                                                    Alina Afinogenova
                                                    KIRKLAND & ELLIS LLP
                                                    601 Lexington Ave
                                                    New York, New York 10022
                                                    (212) 446-4679

                                                    Attorneys for Plaintiffs



                                                9
Case 2:20-cv-20270-CCC-MF Document 1 Filed 12/23/20 Page 10 of 10 PageID: 10




                     CERTIFICATION PURSUANT TO L. CIV. R. 201.1

        I hereby certify that, to the best of my knowledge, the matter in controversy is not subject

to compulsory arbitration in that Plaintiffs seek, inter alia, injunctive relief.


 Dated: December 23, 2020                            Respectfully submitted,

                                                     By: /s/Liza M. Walsh
                                                     Liza M. Walsh
                                                     Christine I. Gannon
                                                     William T. Walsh, Jr.
                                                     WALSH PIZZI O’REILLY FALANGA LLP
                                                     Three Gateway Center
                                                     100 Mulberry Street, 15th Floor
                                                     Newark, New Jersey 07102
                                                     (973) 757-1100

                                                     Of Counsel (to be admitted pro hac vice):
                                                     Bryan S. Hales
                                                     KIRKLAND & ELLIS LLP
                                                     300 North LaSalle
                                                     Chicago, Illinois 60654
                                                     (312) 862-2000

                                                     Jeanna M. Wacker
                                                     Stefan M. Miller
                                                     Ashley L.B. Ross
                                                     Alina Afinogenova
                                                     KIRKLAND & ELLIS LLP
                                                     601 Lexington Ave
                                                     New York, New York 10022
                                                     (212) 446-4679

                                                     Attorneys for Plaintiffs




                                                  10
